United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Dilliner, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1233
Issued: October 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal from the March 20, 2007 decision of the
Office of Workers’ Compensation Programs denying his claim for a schedule award for a loss of
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for his employment-related
hearing loss.
FACTUAL HISTORY
On October 30, 2006 appellant, a 58-year-old lock and dam operator and diver, filed an
occupational disease claim alleging that his hearing had diminished as a result of his underwater
repair duties. He stated that he was exposed to noise levels from equipment such as jack
hammers and air drills that often exceeded 100 decibels and that he was unable to use ear

protection underwater because of pressure differences. Appellant stated that his hearing loss was
detected during mandatory medical examinations. He did not stop work.
The employing establishment provided the results of appellant’s audiograms from 1986
to 2006 and his position description. In a memorandum dated November 8, 2006, Supervisor
David Sneberger stated that appellant was exposed to excessive noise and excessive pressure on
the eardrums while performing underwater maintenance dives as deep as 60 feet. He was
exposed to equipment with decibel ratings between 85 and 100 for as long as four hours at a
time. Mr. Sneberger stated that, as there was no known method of underwater hearing
protection, appellant was exposed to loud noises without the benefit of hearing protection on a
regular basis. Appellant’s 2006 audiogram results showed his hearing threshold as 25, 10, 10
and 45 decibels in his left ear and 20, 15, 10 and 45 decibels in his right ear, respectively, for
500, 1,000, 2,000 and 3,000 cycles per second (cps).
On January 5, 2007 the Office referred appellant for a second opinion examination to
clarify the cause and extent of his hearing loss. On February 6, 2007 Dr. Lester Shapiro, a
Board-certified otolaryngologist, stated that appellant had a five-year history of hearing difficulty
and tinnitus. He noted that appellant had been subject to noise exposure, sometimes without
hearing protection, since 1965. Dr. Shapiro found that appellant’s first hearing test, in 1986,
revealed essentially normal hearing in both ears. He stated that the results of the audiometric
examination he conducted showed essentially normal hearing up to 2,000 cps and sloping
moderate high frequency sensorineural hearing loss from 3,000 to 8,000 cps. Dr. Shapiro stated
that there was almost no change in hearing sensitivity for low frequencies and a 40 decibel
decrease in hearing sensitivity for high frequencies since the 1986 audiogram. He found this loss
to be greater than would be expected from presbycusis and that the intensity and duration of
appellant’s work exposure was sufficient to cause the loss. Dr. Shapiro opined that appellant’s
hearing loss was due to his federal employment. His physical examination revealed no
abnormalities, no history of Meniere’s disease and no evidence of acoustic neuroma. In the
audiometric examination, speech reception thresholds were consistent with pure tone responses
in both hearing and speech discrimination testing at 60 decibels, was 92 percent in the right ear
and 96 percent in the left ear. Dr. Shapiro recommended a hearing aid evaluation to maximize
speech understanding in quiet and noisy environments.
On February 12, 2007 the Office provided Dr. Shapiro’s report to the Office medical
adviser for an opinion on whether appellant’s hearing loss was employment related and whether
appellant was entitled to a schedule award. On February 20, 2007 the Office medical adviser
agreed that appellant’s hearing loss was related to his federal employment and that his date of
maximum medical improvement was February 6, 2007. The February 6, 2007 audiogram
showed losses of 20, 15, 5 and 45 decibels in the right ear and 20, 10, 10 and 45 decibels in the
left ear for the frequencies of 500, 1,000, 2,000 and 3,000 cps. Based on this data and the
procedures outlined in the Office’s protocols, the Office medical adviser found zero percent
hearing loss in each ear and zero percent binaural hearing loss.
By decision dated March 20, 2007, the Office accepted appellant’s claim for an
employment-related hearing loss but denied his claim for a schedule award, finding that the
hearing loss was not severe enough to be ratable.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act and its
implementing regulation set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body.1 However, the Act does not specify the manner in which the percentage of loss is to be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.2
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.3 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.4 Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.5 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.7 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.8
ANALYSIS
The Office found that appellant sustained hearing loss causally related to his federal
employment duties. Therefore the issue to be resolved is whether his hearing loss is severe
enough to be ratable, thereby, entitling him to a schedule award.
After receiving Dr. Shapiro’s second opinion report, the Office properly referred
appellant’s record to the Office medical adviser for an opinion and application of the Office’s
protocols for computing the percentage of hearing loss. The Office medical adviser added the
right ear decibel losses recorded at 500, 1,000, 2,000 and 3,000 cps, which were 20, 15, 5 and 45
decibels respectively, for a total of 85 decibels. When divided by 4, the result is an average
1

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.404.

2

20 C.F.R. § 10.404.

3

A.M.A., Guides at 226-51 (5th ed., 2001).

4

Id.

5

Id.

6

Id.

7

Id.

8

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted, (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).

3

hearing loss of 21.25 decibels. The average loss was then reduced by the “fence” of 25 decibels
to equal 0, which, when multiplied by the established factor of 1.5 results in a 0 percent
monaural hearing loss for the right ear. Testing for the left ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cps revealed levels of 20, 10, 10 and 45, respectively, for a total of 85
decibels. When divided by 4, the result is an average hearing loss of 21.25 decibels. The
average loss was then reduced by the “fence” of 25 decibels to equal 0, which, when multiplied
by the established factor of 1.5 results in a 0 percent monaural hearing loss for the left ear.
Consequently, the evidence of record does not establish that appellant has a ratable hearing loss
for either ear. The Board finds that the Office properly determined that appellant was not
currently entitled to a schedule award.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for his employmentrelated hearing loss at this time, as it is not severe enough to be ratable.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 20, 2007 is affirmed.
Issued: October 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

